Petition fob a beheabing.
Biddle, J.
The counsel for appellant still insist, that the judgment set out in the first paragraph of the complaint is insufficient to support an action, because there is no express judgment to collect the residue, if the mortgaged property fails to pay the debt. It is true there is no such judgment over; it is also true that the whole judgment is personal. The cases cited against the opinion in this case are all cases where the judgment was upon the mortgage *248. alone, or where the proceedings and judgment were solely in rem. In such cases the judgment will not support an .-action against the person, for it is not a personal judgment. ..There is nothing in the opinion contrary to this view.
The record of the judgment counted upon in the first ■paragraph of the complaint shows the finding of the court, in the following words :
“ And the evidence being heard, and the court, being sufficiently advised in the premises, finds that the defendant, _ Jasper N. Marshall, is indebted to the plaintiff on and by ;his promissory note mentioned iu the complaint, in the sum •of one thousand arid twenty-one dollars and sixty cents, principal and interest now due thereon, and in the further sum of fifty-five dollars as a reasonable attorney’s fee for . the institution of this suit.”
The judgment of the court on this finding is set out in .the original opinion, and need not be repeated here; and why it is not a personal judgment, instead of a judgment in rem, does not appear upon its face, and has not been .shown to us. "We can not understand any of the authorities cited by appellant, as being in his favor; indeed, it seems to us that some of them are directly against him. Fletcher v. Holmes, 25 Ind. 458 ; Lipperd v. Edwards, 39 Ind. 165. Besides, the judgment being personal, an execution could issue without an express order in the judgment, and upon the decree the residue might be collected.
The counsel for appellant urge it upon us, that,
. “In consideration of the magnitude of the question involved, we respectfully ask that this petition and argument for a rehearing be considered by the full bench.”
It surely can not be unknown to the counsel that this court is a'unit, though composed of five judges, and that it decides no case, petition or motion, and does no judicial "act — not even to the formal admission of a gentleman of *249the bar to practise before it — except as a court. Such au appeal therefore is quite unnecessary.
Original opinion filed at November Term, 1878.
Opinion on petition filed at May Term, 1879.
The petition for a rehearing is overruled.